Calvaneso v Allstate Life Ins. Co. of N.Y. (2018 NY Slip Op 03054)





Calvaneso v Allstate Life Ins. Co. of N.Y.


2018 NY Slip Op 03054


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, AND TROUTMAN, JJ.


739/17 CA 16-02369

[*1]STEVEN A. CALVANESO, PETITIONER-RESPONDENT,
vALLSTATE LIFE INSURANCE COMPANY OF NEW YORK, ALLSTATE ASSIGNMENT COMPANY, RESPONDENTS, AND MEGAN L. STEFFENHAGEN, RESPONDENT-APPELLANT. 


GOLDBERG SEGALLA LLP, BUFFALO (ARLOW M. LINTON OF COUNSEL), FOR RESPONDENT-APPELLANT. 
GROSS SHUMAN, P.C., BUFFALO (JOHN K. ROTTARIS OF COUNSEL), FOR PETITIONER-RESPONDENT.

	Appeal from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered March 17, 2016. The order, among other things, directed respondents Allstate Life Insurance Company of New York and Allstate Assignment Company to pay petitioner a sum of $62,890.42 from the proceeds of two Single Premium Immediate Certain Annuity payments owed to respondent Megan L. Steffenhagen. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on April 11, 2018, and filed in the Erie County Clerk's Office on April 18, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: April 27, 2018
Mark W. Bennett
Clerk of the Court